      Case 4:21-cv-00581 Document 7 Filed on 04/06/21 in TXSD Page 1 of 1
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                             UNITED STATES DISTRICT COURT                                   April 06, 2021
                              SOUTHERN DISTRICT OF TEXAS                                 Nathan Ochsner, Clerk
                                  HOUSTON DIVISION


DISH NETWORK L.L.C.,                          §
                                              §      Civil Action No.FY
               Plaintiff,                     §
                                              §
       v.                                     §
                                              §
DOES 1-3, d/b/a Elahmad.com,                  §
                                              §
               Defendants.                    §
                                              §

                       Order Granting Plaintiff DISH Network L.L.C.’S
                       Motion for Leave to Conduct Expedited Discovery

       Having considered the motion for leave to conduct expedited discovery filed by Plaintiff

DISH Network L.L.C. (“DISH”), and good cause appearing, the Court Grants the motion and

Orders that:

       1.      DISH may immediately serve the subpoenas attached as Exhibits 1-10 to the

declaration of Stephen M. Ferguson, on the relevant third-party service providers to identify

Defendants and to obtain the documents solicited in those subpoenas.

       2.      To the extent additional third parties are identified in the discovery responses that

are reasonably likely to have identifying information concerning Defendants, DISH shall be

entitled to serve subpoenas on same in a manner consistent with the subpoenas approved in

paragraph 1 above.

       It is so Ordered.

Dated: April 6, 2021                                 ________________________________
                                                       _______
                                                             _ __________
                                                                        _ __
                                                                           _ __ ____
                                                                                   ____
                                                                                   __ ____
                                                                                      __ _ ______
                                                     United  States
                                                        tedd St
                                                             S  ates District
                                                                  e Distr      JJudge
                                                                        t ictt Juudge
